Cook, J.,
delivered the opinion of the court.
This is an appeal by the state from the judgment of the circuit court of Harrison county, sustaining a motion to quash an indictmónt against appellee charging him with issuing a false certificate, to a deed, with the intent to defraud. Appellee was a notary public, and was charged with falsely certifying to an acknowledgment to a deed, which purported to have been signed by Mrs. Bozellia Manola. In support of the motion to quash the indictment, it was shown that the grand jury voted for the bill of indictment on Thursday, and same was signed by the foreman and entered on the docket of the grand jnry as a true bill. It appears that the grand jury, for some reason, did not return the indictment at once, but adjourned on Friday until the following Tuesday. On *477Friday, the day after the bill was found, it appears that a motion to reconsider was defeated by a vote of seventeen against the motion, with only three,votes for the motion. When the jury reconvened on Tuesday, a motion was made by one of the members to reconsider the indictment. When the indictment was found, there were present twenty members of the jury. When the motion was made to reconsider, only sixteen members were present, nine or ten of whom voted to reconsider. The evidence further shows that the district attorney was called in, and his advice was taken as to whether or not the indictment could be reconsidered by less- than two-thirds of the jury voting’ therefor. ' The district attorney advised the jury that it would require the vote of two-thirds of the grand jury to carry a motion to reconsider. It seems that the advice of the district attorney was accepted as the law of the case, and ‘ ‘ the indictment was presented to the court by the foreman of the grand jury, with his name indorsed thereon, in the presence of at least twelve of said jury,” and the same was received and marked “filed,” and such entry was signed by the clerk, strictly in accordance with section 1418, Code 1906. The evidence seems to show that the grand jury knowingly presented the bill to the court as a true bill, probably because they believed that the motion to reconsider failed on account of the fact that two-thirds of the members did not vote for the motion.
It is now insisted that the district attorney was wrong in his opinion, that by all the rules of parliamentary law it only requires a majority vote of the members present to reconsider a vote taken by a deliberative body. However this may be, it seems clear that the grand jury bowed to the district attorney’s opinion, and subsequently presented the bill to the court in due form. There seems to be no doubt that the grand jury accepted and adopted the district attorney’s opinion, and acted on same without question. It is unnecessary for us to *478decide as to the correctness of the district attorney’s; opinion, because we do not think that the validity of indictments returned into courts should be made to depend upon questions of parliamentary law. It is certain that the indictment was. presented by the grand jury,, and it makes no difference that they would not have done so, if they had been properly advised by the district, attorney.
Reversed and remanded-